Mr. Justice Gary on petition for rehearing. “ Homer sometimes nods.” The counsel for the Brewing Company have, not caught the meaning of this court in the opinion heretofore filed. That meaning is that if the Brewing Company would not, at all, furnish beer of merchantable quality—which both sides assumed had been furnished before the contract was made— it could not recover the $300, even if the appellants would not take the bad beer. The Brewing Company was bound to deliver beer of the quality the contract contemplated. It could not refuse to deliver any beer (if the appellants would take and pay for it,) and recover the $300. Suppose by the increase of the tax on beer, or by some increased cost of ingredients, the market price of beer had so gone up that the Brewing Company concluded not to sell any more to the appellants at $4 per barrel, could it have stopped the supply and reclaimed the money they had loaned? We do not think that the counsel of the Brewing Company would claim that. How what is the difference between a direct refusal to furnish any beer, and a refusal to furnish any of the quality contemplated by the contract? The petition is denied.